332 S.W.2d 718 (1960)
Steven MARTINEZ, Appellant,
v.
STATE of Texas, Appellee.
No. 31577.
Court of Criminal Appeals of Texas.
March 9, 1960.
W. F. Leigh, Pecos, for appellant.
Leon Douglas, State's Atty., Austin, for the State.
*719 MORRISON, Presiding Judge.
The offense is passing as true a forged instrument; the punishment, two years.
In view of our disposition of this case, a recitation of the facts will not be deemed necessary other than to observe that appellant did not testify in his own behalf or place his reputation in issue.
In his closing argument, the prosecutor referred to appellant as a thug, a thief and a vagrant. There was nothing in the record to support such argument, and the bill so certifies. In fact, the record shows that appellant was employed chopping cotton at the time charged in the indictment. We have concluded that the argument was so obviously harmful, prejudicial and outside the record as to call for a reversal of this conviction. Hilson v. State, 96 Tex. Crim. 550, 258 S.W. 826; McGrew v. State, 140 Tex. Crim. 77, 143 S.W.2d 946, and Clark v. State, 156 Tex. Crim. 526, 244 S.W.2d 218.
It is so ordered.